Citation Nr: 1024398	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 6, 1989, to 
August 4, 1989. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a letter determination dated in 
November 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, by which 
the RO denied entitlement to VA nonservice-connected pension 
benefits, and from a rating decision dated in April 2007 by 
which the RO denied entitlement to service connection for a 
bipolar schizoaffective disorder.

The Veteran's acquired psychiatric disorder has been 
variously diagnosed by different examining and treating 
clinicians over a period of years.  The Court of Appeals for 
Veterans Claims has held that a non-expert claimant seeking 
service connection for psychiatric disability has no special 
medical expertise and is not competent to provide diagnoses 
requiring application of medical expertise to facts such as a 
claimant's description of history and symptoms.  Thus, VA 
should construe a claim for service connection based on the 
reasonable expectations of the non-expert claimant.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
issue on appeal has been rephrased as entitlement to service 
connection for an acquired psychiatric disorder, as reflected 
on the title page of this decision.   

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not have active military service during a 
period of war.







CONCLUSION OF LAW

The Veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. § 1521(a) and (j) (West 2002); 38 C.F.R. §§ 3.2, 
3.3, 3.314 (2009); See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

Generally, VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VCAA-compliant notice was provided with 
respect to the Veteran's claim for nonservice-connected 
pension benefits by an RO letter dated in May 2009, after the 
RO denied her claim in November 2006.  

However, with respect to the issue of entitlement to VA 
nonservice-connected pension benefits, as will be explained 
below, under the current state of the law as applied to the 
undisputed facts of this case, it is not legally possible 
establish entitlement to nonservice-connected pension 
benefits.  Specifically, it is not disputed that the Veteran 
does not meet the statutory threshold requirement of active 
service during a period of war.  See 38 U.S.C.A. § 1521(a) 
and (j) (West 2002).
 
To the extent any error in timing or content of VCAA notice 
is alleged or perceived in this matter, the Board finds any 
such error to be non-prejudicial.  In this case, the law, not 
the evidence, is dispositive.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (to avoid confusion, where the law and 
not the evidence is dispositive, the claim should be denied 
because of the lack of legal merit or lack of entitlement 
under the law, and remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that when the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA is inapplicable where the law, and 
not the evidence, is dispositive).  

Moreover, the VCAA recognizes certain circumstances, such as 
those presented in this case, where VA will refrain from or 
discontinue providing assistance.  VA will discontinue 
providing assistance in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim.  38 C.F.R § 3.159(d).  See also VAOPGCPREC 5-2004 
(holding that under 38 U.S.C. § 5103(a), VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit). 
  
In light of the foregoing, the Board finds that no further 
action is necessary under the VCAA, and the matter of 
entitlement to VA nonservice-connected pension benefits is 
ready for appellate review.


Merits of the Claim

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a) and (j).  

Such benefits have a number of requirements, including that a 
veteran must have served in the active military, naval, or 
air service for 90 days or more during a period of war.  See 
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314. 

The threshold question before the Board is whether the 
Veteran's service meets the   basic eligibility requirements 
for VA nonservice-connected pension.  

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that she served on active duty from 
July 6, 1989, to August 4, 1989.  Thus the evidence shows, 
and it is not disputed, that the Veteran had active duty for 
a period of less than 90 days. 

Further, the evidence shows, and it is not disputed, that the 
Veteran's period of service was not during a period of war.  
See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (listing periods 
of war, with the Vietnam era ending May 7, 1975, and the next 
period of war, that of the Persian Gulf War, beginning on 
August 2, 1990).
  
The Veteran contends that she was discharged due to 
disability, and that consideration should therefore be given 
to whether she may nevertheless be entitled nonservice-
connected pension benefits despite having served for a period 
of less than 90 days.  It is true that there are certain 
limited exceptions to the 90-day service requirement were a 
Veteran was discharged from service due to disability.  See 
38 C.F.R. §§ 3.3, 3.314. 

However, because the Veteran did not serve during a period of 
war, there is no legal basis upon which the threshold 
statutory requirements for eligibility for nonservice-
connected pension benefits may be met, regardless of whether 
she was discharged from service due to service-connected 
disability.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 
3.314.  Accordingly, entitlement to nonservice-connected 
pension benefits is not warranted.    

The claim is denied under facts not in dispute due to lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).
 

ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  She served on active duty 
from July 6, 1989, to August 4, 1989.  Her DD Form 214 
reflects that the reason for her separation from service was 
that she was pregnant at the time of enlistment and did not 
know she was pregnant.  She avers that after service she 
experienced a miscarriage, attributable to the stress and 
difficulties of basic training in the Marine Corps, and that 
from that time forward she has experienced symptoms of 
psychiatric illness.  

The Veteran contends that her current psychiatric disability 
is a result of her active service, and further that a 
presumption of service connection for psychiatric disability 
is warranted on the basis that she experienced psychosis 
within one year after discharge from active service.  See 38 
U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The Veteran has indicated in authorizations for medical 
release and other documentation associated with applying for 
VA benefits that she began to receive psychiatric treatment 
in 1989, soon after her discharge from service.

Numerous records of treatment and recorded medical histories 
reflect that the Veteran became depressed in December 1996 
after losing a job, was hospitalized for psychiatric 
disability shortly thereafter, and since has experienced 
long-term chronic and severe psychiatric illness.

In a letter dated in August 2007, N.R. Pinninti, MD, medical 
director at Steininger Behavioral Care Services, wrote as 
follows:

		I am the treating Psychiatrist for [the 
Veteran] for the past three years.  [The Veteran] is 
of the opinion that her psychiatric symptoms started 
when she was in the military; consequently, she is 
eligible for veteran's benefits.
		I reviewed her history and the origin of 
symptoms with [the Veteran], also obtained 
collateral information from her mother.
		Based upon their report it appears that [the 
Veteran] became depressed while in the military, 
subsequently developed psychotic symptoms requiring 
ongoing treatment.  She did not seem to have a 
period of normalcy following her military service.
		[The Veteran] now carries a diagnosis of 
Schizoaffective disorder and requires treatment for 
the rest of her life.	
		Given [the Veteran's] history and current 
diagnosis it is reasonable to evaluate her 
eligibility for Veterans benefits.

There is a paucity of information to corroborate the 
Veteran's claim of having received psychiatric treatment 
during the years from 1989 to 1995.  Thus, the Veteran should 
be requested to specifically identify treatment providers 
from whom she received psychiatric treatment for the years 
from 1989 through 1996.  She should be requested to provide 
as specific information as possible as to the periods of 
treatment with each such facility or clinician.  The RO 
should seek to obtain all relevant identified records that 
have not been previously obtained.  See 38 U.S.C.A. 
§ 5103A(a)-(c).

Additionally, the Veteran's complete official military 
personnel file may be useful in more fully ascertaining her 
condition and circumstances during her period of active 
service.  See 38 U.S.C.A. § 5103A(a)-(c).

In light of the opinion of Dr. Pinninti and the Veteran's 
descriptions of experiencing symptoms of psychiatric 
disability associated with her pregnancy during service and 
subsequent miscarriage, and continuously from that time 
forward, the Board finds there is sufficient evidence in the 
claims file to establish that the Veteran has current 
psychiatric disability and that her current disability or 
symptoms may be associated with active military service, but 
that there is insufficient medical evidence to render a 
decision in this appeal.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Thus, once all available service 
department records and post-service medical records have been 
received, the Veteran should be provided a VA examination for 
the purpose of determining whether her current psychiatric 
disability began during service or is related to any incident 
of service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated her for 
psychiatric disability during the period 
from 1989 to the present.  

The Veteran should be specifically requested 
to identify treatment providers from whom 
she received psychiatric treatment for the 
years from 1989 through 1995.  She should be 
requested to provide as specific information 
as possible as to the periods of treatment 
with each such facility or clinician.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should seek to 
obtain any identified records that have not 
been previously obtained and associated with 
the claims file from each health care 
provider the Veteran identifies.  

The Veteran should also be advised that with 
respect to private medical evidence she may 
alternatively obtain the records on her own 
and submit them to the RO/AMC.

2.  Contact all necessary service records 
depositories to obtain the Veteran's 
complete official military personnel file 
(OMPF).
  
3.  Once all available medical records and 
service department records have been 
received, arrange for a VA examination 
with a mental health clinician.  

The purpose of the examination is to 
determine whether the Veteran's 
psychiatric disability had its onset or 
was aggravated during active service, is 
otherwise related to any incident of 
service, or was manifested as a psychosis 
within one year after discharge from 
active service.
 
The following considerations will govern 
the examination:
    
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) The mental health clinician must 
review any service treatment and service 
personnel records received, and the post-
service records of psychiatric treatment.

(c) In providing the requested findings in 
the conclusion section of the examination 
report, the examiner must reference the 
purpose of this examination-to determine 
whether the Veteran's current psychiatric 
disability began during active service, 
was aggravated during active service, or 
is related to any incident of active 
service; and to determine whether the 
Veteran experienced psychosis within one 
year after discharge from active service.

(d) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(e) If the examiner is unable to render a 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


